Exhibit 10.46

 



 [ex10xlvi_01.jpg]



 

Trolle Advokatfirma

Advokatpartnerselskab

Vesterballevej 25

Snoghoj

7000 Fredericia

Advokat Michael Duelund

j.nr. 13-147094-BJ

 

Promissory Note

 



between Business Across APS   CVR nr. 19302288   Hellersvej 1   4872 Idestrup  
(hereinafter called the “Borrower”)     and Ominto, Inc.   1515 S. Federal Hwy,
Suite 307   Boca Raton, FL 33432   USA   (hereinafter called the “Lender”)

  



The Lender has in accordance with this Promissory Note (“Promissory Note”),
agreed to provide the Borrower with a secured loan of USD 900.000 (the “Loan”).

 

The Borrower shall use all the money borrowed under this agreement to acquire
newly issued shares of common stock of Ominto, Inc., 1515 S. Federal Hwy, Suite
307, Boca Raton, FL 33432, USA (the “Shares”) in accordance with that certain
stock purchase agreement between Borrower and Lender dated of even date
herewith. The issue price of the shares is USD 4 per share.

 

The Borrower shall pay interest on the loan at the rate of 3,5% per annum
(“Interest Rate”). Interest shall accrue monthly and shall be payable February
14, 2017. If the Borrower fails to make any payment due under this Promissory
Note, the interest rate will increase to 12% per annum from the date of
nonpayment to the date of actual payment (both before and after judgment).

 

The Borrower shall repay the Loan in full plus any interests due calculated in
accordance with this Promissory Note on February 14, 2017. The Borrower can at
any time before February 14, 2017 repay the loan plus any interest due at the
time of repayment.

 

As security for the Loan and the Borrower's obligations under this Promissory
Note, the Borrower shall secure the execution and delivery of a personal
guaranty (In Danish “Selvskyldnerkaution”) of the Obligations by Peter Villads
Vest Hansen (the “Guarantor”) substantially in the form attached hereto as
Exhibit A (the “Guaranty”).

 

As further security for the Loan and the Borrower's obligations in accordance
with this Promissory Note, the Borrower shall secure a pledge by the Guarantor
to the Lender of the mortgage deed (value DKK 6.000.000) secured on the property
matr.. Nr.. 5 n Hillestrup bty, Idestrup, located Hel-lersvej 1, 5872 Idestrup,
DK (the “Mortgage Deed”) and upon execution of this Promissory Note, Borrower
will ensure that Guarantor will electronically confirm the pledge using his “NEM
ID” on https://www.tinglysning.dk/, enabling the registration of the pledge on
the Mortgage Deed.

 



  

 





[ex10xlvi_01.jpg] 

  

In cases of breach of the Promissory Note by the Borrower, the Lender can
immediately and without further action or judgment or notice to the Borrower
demand payment in full of the Loan and all interest accrued thereon.

 

This Promissory Note is enforceable in accordance with the Danish Code of Civil
Procedure article 478, section 1, no. 5.

 

If the Borrower fails to comply with this Promissory Note, the Lender is
entitled to, in addition to demanding that the Loan and accrued interest and
costs be paid in full immediately and without further action or judgment or
notice to the Borrower:

 

  1. Exercise Lender's rights under the Guaranty; and/or

 

  2. Demand that the property in which the Mortgage Deed is registered be sold
at a public auction, collect the proceeds, use the proceeds to reduce the amount
due under this Promissory Note, and claim any remaining amount be paid by the
Guarantor.

 

The parties are aware that the debt becomes obsolete 10 years after the
Promissory Note is issued, but also that the limitation period is interrupted if
the Borrower acknowledges the Promissory Note to the Lender or the Lender has
previously made legal steps to collect the debt.

 

This Promissory Note and any dispute or claim (including non—contractual
disputes and claims) arising out of or in connection with it or its subject
matter or formation shall be governed by and construed in accordance with the
Danish Laws.

 

The Parties agree that the Courts of Denmark shall have exclusive jurisdiction
over any dispute or claim that arises out of, or in connection with this
Promissory Note.

 

This Promissory Note is signed in an original version that is being kept by the
Lender and a copy that is being kept by the Borrower.

 

13-12-2016 



 



idestrup,               BROROWER   LENDER Business Across ApS   Ominto, Inc.    
    /s/ Peder Villads Vest-Hansen   By: /s/ Michael Hansen Peder Villads
Vest-Hansen       Managing Dirrector   Name: Michael Hansen             Title:
CEO

 

 



 Page 2

 



 

[ex10xlvi_01.jpg] 

 

Exhibit A
Guaranty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3



 

